Case 2:19-cv-00189-DOC-GJS Document 1 Filed 01/09/19 Page 1 of 9 Page ID #:1

                                                           FiL.~~

   1 Darnell Shiver
     Plaintiff in Propria Persona
   2
     3746 S. Canfield Avenue #9
   3 Los Angeles, California 90034
     DarnellShiver@gmail.com
   4
   5
   6
   7
                        UNITED STATES DISTRICT COURT
   8
                       CENTRAL DISTRICT OF CALIFORNIA
   9                                          Case No.
       DARNELL SHIVER,
  10
                             Plaintiff,
                                                         O 1 8 9-hoc-~i~
                                                 1 9 — ~COMPLAINT
                                              VVERIFIED           FOR
  11
                                             PERMANENT INJUNCTION,
  12       ~'                                CIVIL PENALTIES,
  13                                         RESTITUTION AND OTHER
       ALLY FINANCIAL,EXPERIAN,              EQUITABLE RELIEF
  14
                             Defendants.
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26                                                              PAID
  2~
                                                             _1AN — ~c ~0I9
  2g
                                                            c~enc, us district court
                                                                 COURT 4612
Case 2:19-cv-00189-DOC-GJS Document 1 Filed 01/09/19 Page 2 of 9 Page ID #:2




   1         COMES NOW Darnell Shiver ("Plaintiff') to secure redress from ALLY
   2 FINANCIAL("ALLY")and EXPERIAN ("Defendants") and declares as follows:
   3                           I.PRELIMINARY STATEMENT
   4         1.     This is an action for negligence, defamation, and violations of the Fair
   5 Credit Reporting Act ("FCRA"), 15 U.S.C. §1681 et seq., arising out of ALLY
   6 FINANCIAL's false reporting to EXPERIAN and the other bureaus of an alleged
   7 delinquent debt of the Plaintiff, and EXPERIAN'S failure to correct ALLY
   8 FINANCIAL's false reporting on Plaintiff's EXPERIAN, Equifax and Transunion
   9 ~ credit report.
  10                                       II. PARTIES
  11         2.     Plaintiffis currently and was at all relevant times a resident in the County
  12 of Los Angeles, California.
  13       3.    Plaintiff is a"consumer" as that term is defined by the FCRA,15 U.S.C.
  14 §1681 a(c).
  15       4.     Defendant, ALLY FINANCIAL, is a corporation organized under the
  16 laws ofthe United States of America and is headquartered at: 500 Woodward Avenue,
  17 Detroit, MI, 48226.
  18       5.     ALLY FINANCIAL is a "furnisher of information" as that term is
  19 defined by the FCRA, 15 U.S.C. §1681s-2(b).
  20       6.     Defendant,EXPERIAN,is a corporation organized under the laws ofthe
  21 United States of America and is headquartered in Costa Mesa, California.
  22       7.    EXPERIAN is a"consumer reporting agency that compiles and maintains
  23 files on consumers on a nationwide basis" as that term is defined by the FCRA, 15
  24 U.S.C. §1681a(o).
  25         8.     EXPERIAN is regularly engaged in the business of assembling,
  26 evaluating and dispensing information concerning consumers for the purpose of
  27
  28

                                                - 1-
Case 2:19-cv-00189-DOC-GJS Document 1 Filed 01/09/19 Page 3 of 9 Page ID #:3




   1 furnishing "consumer reports," as that term is defined at 15 U.S.C. §1681 a(d),to third
   2 parties.
   3                                 III. JURISDICTION
   4        9.     This Court hasjurisdiction over this action:(1)pursuant to the FCRA,15
   5 U.S.C. §1681(p);(2) pursuant to 28 U.S.C. §1331; and (3) because the transactions
   6 and occurrences giving rise to this action occurred in Los Angeles County, California
   7 as a result of the Defendants doing business in California.
   8                          IV. FACTUAL BACKGROUND
   9        10.    On or around October 2018 Plaintiff became aware that Defendants were
  10 reporting negative/derogatory remarks in the form of"late payments" on Plaintiff's
  1 1 personal credit regarding a car loan from Toyota Financial.
  12        1 1.   On or around October 9, 2018 Plaintiff called ALLY at 888-925-2559
  13 and demanded that Defendants update my credit report because Plaintiff was never
  14 late on a payment that Ally Financial was reporting to the Credit Reporting Agencies
  15 ("CRAs").
  16        12.    On or around that same time, Plaintiff called Experian at 866-349-5191
  17 and disputed the late payment/derogatory remarks they were publishing and injuring
  18 me by reporting false information.
  19        13.    Plaintiff requested Defendants to remove the negative/derogatory
 20 remarks on His personal credit after proof of payment was shown.
  21        14.    On or around October 12th, 2018, Plaintiff telephoned ALLY
  22 FINANCIAL (888-925-2559) and TOYOTA FINANCIAL via conference call. On
  23 said call it was determined by TOYOTA FINANCIAL's records that Ally failed to
  24 provide the correct and full documentation to receive payment. Plaintiff was not
  25 asked to provide any additional information. TOYOTA FINANCIAL sent ALLY
  26 FINANCIAL full payment on around October 12th,2018.
  27
  28

                                              - 2-
Case 2:19-cv-00189-DOC-GJS Document 1 Filed 01/09/19 Page 4 of 9 Page ID #:4




   1        15.    On or around October 25t",2018,Plaintifftelephoned "Jayson" of ALLY
   2 FINANCIAL(888-925-2559)to confirm that I had sent a fax from Toyota Financial
   3 proving they had sent a check to ALLY to pay off the car account at hand.
   4        16.    On or around that same time, Plaintiff called Experian at 866-349-5191
   5 ~ to confirm the same information in paragraph 14.
   6        17.    The credit reporting agencies TransUnion and Equifax subsequently
   7 deleted the derogatory remark and my credit immediately went up approximately 60
   8 points.
   9        18.    As of the date of this verified complaint, no deletion has occurred by
  10 Defendants and Plaintiff continues to be harmed by the actions of Defendants.
  11        19.    Despite Plaintiff's lawful request for removal of the disputed item
  12 pursuant to the FCRA, ALLY FINANCIAL failed to remove the disputed items)
  13 from Plaintiff's credit report. Upon information and belief, ALLY FINANCIAL did
  14 not evaluate or consider any ofPlaintiff's information, claims or evidence,and did not
  15 make any and/or sufficient attempts to remove the disputed item within a reasonable
  16 time following ALLY FINANCIAL'S receipt of Plaintiff's dispute
  17        20.    Despite Plaintiff's lawful request for removal of the disputed item
  18 pursuant to the FCRA,EXPERIAN failed to remove the disputed item from Plaintiff's
  19 credit report. Upon information and belief, EXPERIAN did not evaluate or consider
 20 any of Plaintiff s information, claims or evidence, and did not make any and/or
 21 sufficient attempts to remove the disputed item within a reasonable time following
 22 EXPERIAN'S receipt of Plaintiff's dispute.
 23         21.    Defendants' actions have damaged Plaintiff in that Plaintiff has been
 24 denied credit and has been forced to pay a high rate of interest for credit due to the
 25 Defendants' false reporting of Plaintiff's alleged delinquency on the ALLY
 26 FINANCIAL account.
 27         22.    Defendants' actions have damaged Plaintiff in that Plaintiff cannot
 28 purchase a condominium with his wife because of his damaged credit score.

                                              - 3-
Case 2:19-cv-00189-DOC-GJS Document 1 Filed 01/09/19 Page 5 of 9 Page ID #:5




   1                                      V. CLAIMS
   2                           Negligence —ALLY FINANCIAL
   3        23.    Plaintiff hereby adopts and incorporates the allegations contained in
   4 paragraphs 1 through 22 as if fully set forth herein.
   5         24.   ALLY FINANCIAL 's false reporting to EXPERIAN regarding the
   6 alleged delinquent debt was negligent under applicable law. In falsely reporting the
   7 alleged debt as delinquent, ALLY FINANCIAL breached its duty to Plaintiffto report
   8 accurate information regarding Plaintiff's credit history and acted with conscious
   9 disregard for Plaintiff's rights.
  10         25.   ALLY FINANCIAL 's false reporting to EXPERIAN regarding the
  1 1 alleged delinquent debt ofthe Plaintiff has caused damage to Plaintiff, including, but
  12 not limited to, humiliation and embarrassment, a substantial decline in Plaintiff's
  13 credit rating, and other compensatory and consequential damages. ALLY
  14 FINANCIAL's false reporting to EXPERIAN regarding the alleged delinquent debt of
  15 the Plaintiff was willful and wanton,entitling Plaintiffto punitive damages therefore.
  16                               Negligence — EXPERIAN
  17         26.   Plaintiff hereby adopts and incorporates the allegations contained in
  18 paragraphs 1 through 25 as if fully set forth herein.
  19         27.   Experian's failure to remove ALLY'S false report ofPlaintiff's alleged
  20 delinquency from Plaintiff's Experian credit report, despite Plaintiff s lawful notices
  21 to Experian ofthe falsity ofthe report, was negligent. In failing to remove ALLY'S
  22 false reports ofPlaintiffls alleged delinquency,Experian breached its duty to Plaintiff
  23 to thoroughly investigate any and all credit reporting disputes and to maintain accurate
  24 credit histories for the Plaintiff, and acted with conscious disregard for Plaintiff's
  25 rights.
  26         28.   Experian's negligent failure to remove ALLY'S false reports of
  27 Plaintiff s alleged debt from Plaintiff's Experian credit report has caused damages to
  28 Plaintiff, including, but not limited to, humiliation and embarrassment, a substantial

                                               ',l!
Case 2:19-cv-00189-DOC-GJS Document 1 Filed 01/09/19 Page 6 of 9 Page ID #:6




   1 decline in Plaintiff's credit rating, and other compensatory and consequential
   2 damages.
   3         29.   Experian's failure to remove ALLY'S false report ofPlaintiff's alleged
   4 debt from Plaintiff's credit report, despite Plaintiff's lawful notices to Experian ofthe
   5 falsity ofthe reports, was willful and wanton, entitling Plaintiff to punitive damages
   6 therefore.
   7                           Defamation —ALLY FINANCIAL
   8         30.   Plaintiff hereby adopts and incorporates the allegations contained in
   9 paragraphs 1 through 29 as if fully set forth herein.
  10         31.    ALLY FINANCIAL,with knowledge ofthe falsity ofits statements, has
  1 1 published and continues to publish statements to others, including, but not limited to,
  12 EXPERIAN,that Plaintiff was past due on the alleged ALLY FINANCIAL account
  13 and that the ALLY FINANCIAL account was in delinquent status.                     ALLY

  14 FINANCIAL 's statements were made with conscious disregard for the rights of the
  15 Plaintiff.
  16         32.    ALLY FINANCIAL's publication of false statements regarding
  17 Plaintiffls creditworthiness and Plaintiff's alleged delinquent debt amounts to
  18 defamation and defamation per se ofthe Plaintiff, entitling Plaintiffto compensatory,
  19 special, consequential and punitive damages therefore.
 20                                Defamation — EXPERIAN
 21          33.   Plaintiff hereby adopts and incorporates the allegations contained in
  22 Paragraphs 1 through 32 as if fully set forth herein.
  23         34.   Experian, with knowledge ofthe falsity of its statements, has published
 24 and continues to publish statements to others,including, but not limited to, ALLY and
  25 other currently unknown entities and/or individuals who have accessed Plaintiff's
 26 Experian credit report, that Plaintiff was past due on the alleged ALLY account and
  27 that ALLY was in delinquent status. In publishing such statements, Experian acted
 28 with conscious disregard for the rights of the Plaintiff.

                                                - 5-
Case 2:19-cv-00189-DOC-GJS Document 1 Filed 01/09/19 Page 7 of 9 Page ID #:7




   1        35.    Experian's publication of false statements regarding Plaintiff s
   2 creditworthiness and Plaintiffs alleged delinquent debt amounts to defamation and
   3 defamation per se of the Plaintiff, entitling Plaintiff to compensatory, special,
   4 consequential and punitive damages therefore.
   5    Negligent Violation of the Fair Credit Reporting Act —ALLY FINANCIAL
   6         36.   Plaintiff hereby adopts and incorporates the allegations contained in
   7 Paragraphs 1 through 35 as if fully set forth herein.
   8         37.   ALLY FINANCIAL 's false reporting to EXPERIANof Plaintiff's
   9 alleged delinquency is a violation of ALLY FINANCIAL 's duties as a furnisher of
  10 credit information pursuant to the FCRA, 15 U.S.C. §1681s-2(a) and (b).
  11         38.   ALLY FINANCIAL 's violations ofthe FCRA amount to negligent non-
  12 compliance with the FCRA as stated in 15 U.S.C. §16810 for which ALLY
  13 FINANCIAL is liable to Plaintiff for Plaintiff's actual damages, for statutory
  14 damages, and for Plaintiff's reasonable fees associated with filing suit.
  15        Negligent Violation of the Fair Credit Reporting Act — EXPERIAN
  16         39.   Plaintiff hereby adopts and incorporates the allegations contained in
  17 Paragraphs 1 through 38 as if fully set forth herein.
  18         40.   Experian's repeated failure to remove the disputed item from Plaintiff's
  19 credit report despite knowledge of the falsity of the disputed item is a violation of
  20 Experian's duty to ensure maximum possible accuracy of consumer reports under 15
  21 U.S.C. §1681 e(b) and Experian's duties regarding investigation of disputed items
  22 under 15 U.S.C. §16811.
  23         41.   Experian's failure to evaluate or consider any ofPlaintiff's information,
  24 claims or evidence, and its failure to make any and/or sufficient attempts to remove
  25 the disputed item from Plaintiff's credit report within a reasonable time following
  26 Experian's receipt of Plaintiff's dispute is a violation of Experian's duties regarding
  27 investigation of disputed items under 15 U.S.C. §1681 i. Experian's violations ofthe
  28 FCRA amount to negligent non-compliance with the FCRA as stated in 15 U.S.C.
Case 2:19-cv-00189-DOC-GJS Document 1 Filed 01/09/19 Page 8 of 9 Page ID #:8




   1 ~ §16810, for which Experian is liable to Plaintiff for Plaintiff's actual damages, for
   2 statutory damages, and for Plaintiff's reasonable fees associated with filing suit.
   3     Willful Violation of the Fair Credit Reporting Act —ALLY FINANCIAL
   4        42.    Plaintiff hereby adopts and incorporates the allegations contained in
   5 Paragraphs 1 through 41 as if fully set forth herein.
   6        43.    ALLY FINANCIAL 's false reporting to EXPERIAN of Plaintiff's
   7 alleged delinquency, despite ALLY FINANCIAL 's knowledge of the falsity of its
   8 reporting, is a willful violation of ALLY FINANCIAL 's duties as a furnisher of
   9 credit information pursuant to the FCRA,as stated in 15 U.S.C. §1681s-2(a)and (b).
  10        44.    Given ALLY FINANCIAL 's knowledge of the falsity of its reporting,
  1 1 ALLY FINANCIAL 's violations of the FCRA amount to willful non-compliance
  12 with the FCRA as stated in 15 U.S.C. §1681n for which ALLY FINANCIAL is liable
  13 to Plaintifffor Plaintiff's actual damages,for statutory damages,for punitive damages,
  14 and for Plaintiff's reasonable fees associated with filing suit.
  15          Willful Violation of the Fair Credit Reporting Act — EXPERIAN
  16        45.    Plaintiff hereby adopts and incorporates the allegations contained in
  17 Paragraphs 1 through 44 as if fully set forth herein.
  18         46.   Experian's failure to remove the disputed item from Plaintiff s credit
  19 report despite knowledge of the falsity of the disputed item is a willful violation of
  20 Experian's duty to ensure maximum possible accuracy ofconsumer reports as stated
  21 in 15 U.S.C. §1681e(b) and Experian's duties regarding investigation of disputed
  22 items under 15 U.S.C. §16811.
  23         47.   Experian's failure to evaluate or consider any ofPlaintiff's information,
  24 claims or evidence, and its failure to make any and/or sufficient attempts to remove
  25 the disputed item within a reasonable time following Experian's receipt ofPlaintiff's
  26 dispute is a willful violation of Experian's duties regarding investigation of disputed
  27 items as stated in 15 U.S.C. §16811.
  28

                                               -7-
Case 2:19-cv-00189-DOC-GJS Document 1 Filed 01/09/19 Page 9 of 9 Page ID #:9




   1         48.    Experian's violations of the FCRA amount to willful non-compliance
   2 with the FCRA as stated in 15 U.S.C. §1681n for which Experian is liable to Plaintiff
   3 for Plaintiff's actual damages, for statutory damages, for punitive damages and for
   4 Plaintiff s reasonable fees associated with filing suit.
   5         WHEREFORE,Plaintiff, Darnell, respectfully demands the following:
   6         1.     Trial by jury on all issues so triable;
   7         2.     Judgment against the Defendants for statutory, compensatory,
   8 consequential, special and punitive damages;
   9         3.     For Plaintiff's fees and costs associated with filing suit; and,
  10         4.     Any and all other relief to which Plaintiff may appear to be entitled.
  11
                                                                       --,
  12 DATED: if ~~i /2019                         by:
                                                 Plaintiff In Pro Per
  13
                                                 3746 S. Canfield Avenue #9
  14                                             Los Angeles, California 90034
                                                 DarnellShiver@gmail.com
  15
  16
  17
                                         VERIFICATION
  18
             I, Darnell, declare and state as follows:
  19
             I am the Plaintiff in the above-entitled matter. I have read the foregoing
  20
       Complaint and know the content thereof, and the same is true of my own knowledge,
  21
       except as to matters which are stated upon my own information and belief, which I
  22
       believe to be true.
  23
             I declare under penalty of perjury that the foregoing is true and correct.
  24
       Executed on 1/ ~ !2019 at Los Angeles, California.
  25
  26                                                      b :
                                                                    Darnell
  27                                                          All Rights Reserved
  28
